                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 1 of 20



                                                                                                    1   Jeffrey J. Toney (admitted pro hac vice)
                                                                                                        jtoney@kasowitz.com
                                                                                                    2   Ralph E. Gaskins (admitted pro hac vice)
                                                                                                        rgaskins@kasowitz.com
                                                                                                    3   Jackie L. Toney (admitted pro hac vice)
                                                                                                        jatoney@kasowitz.com
                                                                                                    4   Paul G. Williams (admitted pro hac vice)
                                                                                                        pwilliams@kasowitz.com
                                                                                                    5   Hala S. Mourad (admitted pro hac vice)
                                                                                                        hmourad@kasowitz.com
                                                                                                    6   KASOWITZ BENSON TORRES LLP
                                                                                                        1349 West Peachtree Street NW, Suite 1500
                                                                                                    7   Atlanta, Ga 30309
                                                                                                        Telephone: (404) 260-6080
                                                                                                    8   Facsimile: (404) 260-6081

                                                                                                    9   Lyn R. Agre (SBN 178218)
                                                                                                        lagre@kasowitz.com
                                                                                                   10   Margaret A. Ziemianek (SBN 233418)
                                                                                                        mziemianek@kasowitz.com
                                                                                                   11   KASOWITZ BENSON TORRES LLP
KASOWITZ BENSON TORRES LLP




                                                                                                        101 California Street, Suite 3000
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   San Francisco, California 94111
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        Telephone: (415) 421-6140
                                                                                                   13   Facsimile: (415) 398-5030

                                                                                                   14   Attorneys for Plaintiff RIDEAPP, INC.
                                                                                                   15                               UNITED STATES DISTRICT COURT

                                                                                                   16                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                   17
                                                                                                        RIDEAPP, INC.,                              Case No. 4:18-CV-07152-JST
                                                                                                   18                 Plaintiff,                    PLAINTIFF RIDEAPP, INC.'S REPLY IN
                                                                                                   19   v.                                          SUPPORT OF ITS OPENING CLAIM
                                                                                                                                                    CONSTRUCTION BRIEF
                                                                                                   20   LYFT, INC.
                                                                                                   21                 Defendant.

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                        RIDEAPP, INC.'S REPLY IN SUPPORT OF ITS                 CASE NO. 4:18-CV-07152-JST
                                                                                                        OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 2 of 20


                                                                                                                                      TABLE OF CONTENTS
                                                                                                    1
                                                                                                        I.     INTRODUCTION ............................................................................................................ 1
                                                                                                    2   II.    THE PATENT CLAIMS ARE CLEAR AND NOT INDEFINITE................................. 2
                                                                                                    3          A.   “a system for tracking passenger transportation vehicle usage and
                                                                                                                    distributing periodic invoices for the usage” (Claims 2(a), 3(a), & 6(a))............. 2
                                                                                                    4               1.      Structure “for tracking passenger transportation vehicle usage.”............. 2
                                                                                                    5               2.      Structure for “distributing invoices for the usage..................................... 3
                                                                                                                    3.      The Structure Is Sufficient and Clearly Linked to the Functions. ............ 3
                                                                                                    6
                                                                                                               B.   “a wireless means of on-demand allocation of a passenger to a specific
                                                                                                    7               vehicle through the system” (Claims 2(c) & 3(c))................................................ 4
                                                                                                                    1.      “Assigning passengers” is “providing alternative routings.” ................... 4
                                                                                                    8
                                                                                                                    2.      “Allocation” is a notification from the central processing system
                                                                                                    9                       to a specific vehicle of a passenger assignment........................................ 5
                                                                                                                    3.      Lyft incorrectly equates “assignment” with “allocation.” ........................ 5
                                                                                                   10
                                                                                                                    4.      The antecedent basis for Claim 3(d)’s “assignment” is “allocation:
                                                                                                   11                       communication of passenger assignment to a specific vehicle.”.............. 6
KASOWITZ BENSON TORRES LLP




                                                                                                                    5.      The specification clearly links structure to “on-demand allocation
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                            of a passenger to a specific vehicle through the system.” ........................ 6
                                                                                                   13               6.      Even if “assignment” and “allocation” mean the same thing, the
                                                                                                                            specification clearly links to sufficient structure. ..................................... 7
                                                                                                   14          C.   “a wireless means of informing the passenger of the assignment and
                                                                                                                    updated expected arrival time” (Claim 3(d)) ........................................................ 7
                                                                                                   15
                                                                                                               D.   “a wireless means of detecting the proximity of the passenger and alerting
                                                                                                   16               the passenger of the proximity of the vehicle” (Claim 6(c)) ................................ 9
                                                                                                               E.   The Term “Periodic” Should be Construed Consistently Throughout the
                                                                                                   17               Patent and Consistent with its Plain and Ordinary Meaning. ............................. 10
                                                                                                   18          F.   “unified billing” (preamble only) ....................................................................... 12
                                                                                                               G.   “wireless communication between passengers, vehicles, and the system”
                                                                                                   19               (Claims 2(b), 3(b), & 6(b)................................................................................... 13
                                                                                                   20          H.   “proximity” ......................................................................................................... 14
                                                                                                        III.   CONCLUSION............................................................................................................... 15
                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                         RIDEAPP, INC.'S REPLY IN SUPPORT OF ITS                        -i-                    CASE NO. 4:18-CV-07152-JST
                                                                                                         OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 3 of 20



                                                                                                    1                                                 TABLE OF AUTHORITIES
                                                                                                    2                                                                                                                                Page(s)
                                                                                                    3
                                                                                                        Cases
                                                                                                    4
                                                                                                        Acceleration Bay, LLC v. Activision Blizzard Inc.,
                                                                                                    5      908 F.3d 765 (Fed. Cir. 2018) ............................................................................................... 12

                                                                                                    6   Acromed Corp. v. Sofamor Danek Grp., Inc.,
                                                                                                           253 F.3d 1371 (Fed. Cir. 2001)............................................................................................. 11
                                                                                                    7
                                                                                                        AllVoice Computing PLC v. Nuance Commc’ns, Inc.,
                                                                                                    8      504 F.3d 1236 (Fed. Cir. 2007)......................................................................................... 1, 10
                                                                                                    9
                                                                                                        Aylus Networks, Inc. v. Apple Inc.,
                                                                                                   10      856 F.3d 1353 (Fed. Cir. 2017)............................................................................................. 14

                                                                                                   11   Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
KASOWITZ BENSON TORRES LLP




                                                                                                           289 F.3d 801 (Fed. Cir. 2002)............................................................................................... 12
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        Caterpillar Inc. v. Deere & Co,
                                                                                                   13      224 F.3d 1374 (Fed. Cir. 2000)............................................................................................... 2
                                                                                                   14   Chem. Separation Tech., Inc. v. United States,
                                                                                                   15      51 Fed. Cl. 771 (2002)............................................................................................................. 2

                                                                                                   16   Cypress Lake Software, Inc. v. Samsung Elecs. Inc.,
                                                                                                           382 F. Supp. 3d 586 (E.D. Tex. 2019) ..................................................................................... 1
                                                                                                   17
                                                                                                        Datascape Inc. v. Kyocera Wireless Corp.,
                                                                                                   18      No. 1:05-CV-1651-CC, 2008 WL 11342941 (N.D. Ga. May 7, 2008) .................................... 1
                                                                                                   19   Default Proof Credit Card Sys., Inc. v. Home Depot U.S.A., Inc.,
                                                                                                           412 F.3d 1291 (Fed. Cir. 2005)............................................................................................... 2
                                                                                                   20

                                                                                                   21   In re Dossel,
                                                                                                            115 F.3d 942 (Fed. Cir. 1997)............................................................................................... 10
                                                                                                   22
                                                                                                        Georgetown Rail Equip. Co. v. Holland L.P.,
                                                                                                   23      867 F.3d 1229 (Fed. Cir. 2017)....................................................................................... 12, 13
                                                                                                   24   Google LLC v. AGIS Software Dev. LLC,
                                                                                                          Case IPR2018-01079............................................................................................................. 11
                                                                                                   25

                                                                                                   26   Harris Corp. v. Ericsson Inc.,
                                                                                                           417 F.3d 1241 (Fed. Cir. 2005)............................................................................................... 1
                                                                                                   27

                                                                                                   28

                                                                                                         RIDEAPP, INC.'S REPLY IN SUPPORT OF ITS                          - ii -                   CASE NO. 4:18-CV-07152-JST
                                                                                                         OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 4 of 20


                                                                                                        HTC Corp. v. IPCom GMBH,
                                                                                                    1     No. Appeal 2015-007683, 2017 WL 48055833 (P.T.A.B. Oct. 23, 2017) aff’d, 771 Fed.
                                                                                                          Appx. 479 (Fed. Cir. 2019)........................................................................................ 1, 8, 9, 10
                                                                                                    2

                                                                                                    3   KSR Intern. Co. v. Teleflex Inc.,
                                                                                                          550 U.S. 398 (2007)................................................................................................................. 9
                                                                                                    4
                                                                                                        Lyft, Inc. v. RideApp, Inc.,
                                                                                                    5       Case IPR2019-00671............................................................................................................. 15
                                                                                                    6   Pers. Audio, LLC v. Google LLC,
                                                                                                           No. CV 17-1751-CFC-CJB, 2019 WL 24030886 (D. Del. June 7, 2019) ............................... 1
                                                                                                    7

                                                                                                    8   Personal Audio, LLC v. Google LLC,
                                                                                                           2019 WL 2403086 (2019) ........................................................................................................ 1
                                                                                                    9
                                                                                                        Phillips v. AWH Corp.,
                                                                                                   10      415 F.3d 1303 (Fed. Cir. 2005)............................................................................................. 11

                                                                                                   11   Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
KASOWITZ BENSON TORRES LLP




                                                                                                          711 F.3d 1348 (Fed. Cir. 2013)............................................................................................. 15
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        Riddell, Inc. v. Kranos Corp.,
                                                                                                   13
                                                                                                           No. 16 C 4496, 2017 WL 2349714 (N.D. Ill. May 30, 2017)................................................... 2
                                                                                                   14
                                                                                                        Texas Digital Sys., Inc. v. Telegenix, Inc.,
                                                                                                   15      308 F.3d 1193 (Fed. Cir. 2002)............................................................................................. 12

                                                                                                   16   Thorner v. Sony Computer Entm’t Am. LLC,
                                                                                                           669 F.3d 1362 (Fed. Cir. 2012)............................................................................................. 11
                                                                                                   17
                                                                                                        Twin Peaks Software Inc. v. IBM Corp.,
                                                                                                   18      690 Fed. Appx. 656 (Fed. Cir. 2017)....................................................................................... 2
                                                                                                   19
                                                                                                        Verizon Servs. Corp. v. Vonage Holdings Corp.,
                                                                                                   20      503 F.3d 1295 (Fed. Cir. 2007)............................................................................................. 13

                                                                                                   21   Statutes

                                                                                                   22   35 U.S.C. 112 .........................................................................................................1
                                                                                                   23   Other Authorities
                                                                                                   24   84 Fed. Reg. 57, 59-60 (Jan. 7, 2019) ....................................................................1
                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28

                                                                                                         RIDEAPP, INC.'S REPLY IN SUPPORT OF ITS                             - iii -                  CASE NO. 4:18-CV-07152-JST
                                                                                                         OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 5 of 20



                                                                                                    1   I.     INTRODUCTION

                                                                                                    2          The ʼ730 Patent includes an extensive disclosure of a physical structure—the central

                                                                                                    3   assigning system—programmed with step-by-step algorithms. Figure 9 includes a “data flow

                                                                                                    4   diagram”—a standard tool of software and algorithm design since the 1950s—to illustrate the

                                                                                                    5   data and message flow structure between the disclosed algorithms. Table 1 provides the step-by-

                                                                                                    6   step algorithms for each component of the system. Lyft opposes, relying on three legal fallacies.

                                                                                                    7          (1)    An “algorithm” may comprise step-by-step instructions that perform the claimed

                                                                                                    8   “function.” That is the textbook definition of “algorithm,” and the Patent Office has adopted it.

                                                                                                    9          An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a
                                                                                                               logical or mathematical problem or performing a task.’’ Microsoft Computer
                                                                                                   10          Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any
                                                                                                               understandable terms including as a mathematical formula, in prose, or as a flow
                                                                                                   11          chart, or in any other manner that provides sufficient structure.’’ Finisar Corp. v.
KASOWITZ BENSON TORRES LLP




                                                                                                               DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008).
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C.
                                                                                                   13
                                                                                                        112, 84 Fed. Reg. 57, 59-60 (Jan. 7, 2019). Lyft repeatedly argues otherwise.
                                                                                                   14
                                                                                                               Courts regularly find that even one- or two-step, functional algorithms are sufficient. See,
                                                                                                   15
                                                                                                        e.g., Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1254 (Fed. Cir. 2005) (two-step algorithm is
                                                                                                   16
                                                                                                        sufficient to perform function). Indeed, messages alone can be sufficient. AllVoice Computing
                                                                                                   17
                                                                                                        PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1246 (Fed. Cir. 2007) (algorithm employing
                                                                                                   18
                                                                                                        messages was sufficient); Cypress Lake Software, Inc. v. Samsung Elecs. Inc., 382 F. Supp. 3d
                                                                                                   19
                                                                                                        586 (E.D. Tex. 2019) (a message for navigation is sufficient structure); HTC Corp. v. IPCom
                                                                                                   20
                                                                                                        GMBH, No. Appeal 2015-007683, 2017 WL 48055833 (P.T.A.B. Oct. 23, 2017) aff’d, 771 Fed.
                                                                                                   21
                                                                                                        Appx. 479 (Fed. Cir. 2019) (a single message can be corresponding structure); Datascape Inc. v.
                                                                                                   22
                                                                                                        Kyocera Wireless Corp., No. 1:05-CV-1651-CC, 2008 WL 11342941 (N.D. Ga. May 7, 2008)
                                                                                                   23
                                                                                                        (same); Personal Audio, LLC v. Google LLC, 2019 WL 2403086 (2019) (same).
                                                                                                   24
                                                                                                               Lyft repeatedly complains that a step-by-step algorithm, or outputs, inputs, etc., are merely
                                                                                                   25
                                                                                                        functional because they do not teach “how” to perform the function. But functional steps in an
                                                                                                   26
                                                                                                        algorithm are the “how.” See, e.g., Pers. Audio, LLC v. Google LLC, No. CV 17-1751-CFC-CJB,
                                                                                                   27

                                                                                                   28


                                                                                                         RIDEAPP,INC.'S REPLY IN SUPPORT OF ITS         -1-               CASE NO. 4:18-CV-07152-JST
                                                                                                         OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 6 of 20



                                                                                                    1   2019 WL 24030886, at *8 (D. Del. June 7, 2019) (“This is an articulation of the ‘how’ that Google

                                                                                                    2   says is missing from the patent—i.e., ‘how’ to do the modifying at issue.”).

                                                                                                    3          (2) Structure can perform more than one function. Lyft wrongly argues that it cannot.

                                                                                                    4   (Dkt. 104 at 4.) If structure is adequate to perform multiple functions, the law is clear that the

                                                                                                    5   structure is sufficient. See, e.g., Caterpillar Inc. v. Deere & Co, 224 F.3d 1374, 1377 (Fed. Cir.

                                                                                                    6   2000); see also Chem. Separation Tech., Inc. v. United States, 51 Fed. Cl. 771, 789 (2002)

                                                                                                    7   (“[B]oth the Federal Circuit and this court have concluded that, providing no ambiguity is

                                                                                                    8   introduced, the same structure may perform more than one task and thus correspond to two or

                                                                                                    9   more differently-worded mean-plus functions.”)

                                                                                                   10          Lyft cites two cases to support its argument, but neither does. Twin Peaks Software Inc.

                                                                                                   11   v. IBM Corp., 690 Fed. Appx. 656, 690 (Fed. Cir. 2017) (district court limited structure to one
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   feature, which was not raised on appeal); Default Proof Credit Card Sys., Inc. v. Home Depot
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   U.S.A., Inc., 412 F.3d 1291, 1299-1300 (Fed. Cir. 2005) (intrinsic evidence required separate

                                                                                                   14   structures). Even Lyft’s expert admitted that multiple functions that use location data could rely

                                                                                                   15   on structure that determines location. (Ex. A (Williams Dep. Tr. (Rough Draft)) at 137:9-13.)

                                                                                                   16          (3)     PTAB non-institution decisions are not binding. Lyft repeatedly cites to the PTAB

                                                                                                   17   decision (Dkt. 101-1)—in which Lyft declined to cite sufficient structure and RideApp was under

                                                                                                   18   no obligation to do so—in support of its arguments. The PTAB itself does not consider these

                                                                                                   19   decisions binding, and the Court should give it little weight. Riddell, Inc. v. Kranos Corp., No.

                                                                                                   20   16 C 4496, 2017 WL 2349714, at *4 (N.D. Ill. May 30, 2017) (citing Trivascular, Inc. v. Samuels,

                                                                                                   21   812 F.3d 1056, 1068 (Fed. Cir. 2016)).

                                                                                                   22   II.    THE PATENT CLAIMS ARE CLEAR AND NOT INDEFINITE
                                                                                                   23          A.      “a system for tracking passenger transportation vehicle usage and
                                                                                                                       distributing periodic invoices for the usage” (Claims 2(a), 3(a), & 6(a))
                                                                                                   24
                                                                                                                       1.     Structure “for tracking passenger transportation vehicle usage.”
                                                                                                   25
                                                                                                               The specification teaches the corresponding algorithms for tracking. All vehicles in the
                                                                                                   26
                                                                                                        system Report Position—that is, “[a]ll vehicles are equipped with locating means, e.g., GPS and
                                                                                                   27
                                                                                                        periodically report position.” (’730 Patent, Table 1 (Report Position).) The passenger also
                                                                                                   28


                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF           -2-              CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 7 of 20



                                                                                                    1   indicates their position when they request a ride. In the “Request Shared Ride” algorithm, the

                                                                                                    2   “passenger would have the ability with a few key strokes to request a trip….” (’730 Patent, Table

                                                                                                    3   1.) The passenger location is obtained via wireless communication devices. (’730 Patent, 3:55-

                                                                                                    4   61.) The system is configured specifically for “(1) communications with passengers to schedule

                                                                                                    5   their trips and give them precise information on trip times and sites; (2) vehicle (and in some

                                                                                                    6   instances passenger) location communications using GPS technology; (3) communications to

                                                                                                    7   vehicles to allocate routes, schedules and passengers; and, (4) communications between

                                                                                                    8   passengers and vehicles to monitor system usage.” (’730 Patent, 7:65-8:5.)

                                                                                                    9          Mr. Yen describes the algorithm for this function. “All vehicles are monitored for

                                                                                                   10   location, projected future location, in-service status, assigned passengers, driver information, and

                                                                                                   11   actual loading by pick-up location. As trips are assigned this software causes notification of
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   drivers both individually and in route as to their schedule and passenger loading.” (Id., Table 1
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   (Monitor Status for Vehicle Assignments).) The system stores “[d]ata about shared ride vehicles

                                                                                                   14   including rail, bus, van and car pools. The data includes current location, status (on or off line),

                                                                                                   15   current passenger assignments, passengers on board and locations to pick up.” (’730 Patent, Table

                                                                                                   16   1 (Transit Loading and Configuration).

                                                                                                   17                  2.      Structure for “distributing invoices for the usage.
                                                                                                   18          The “Monitor Status” module communicates with the “Update Billing Files” module,

                                                                                                   19   which “[c]auses the individual status files to be updated for monthly billing purposes...” (’730

                                                                                                   20   Patent, Table 1 (Update Billing Files).) The system stores passenger transportation vehicle usage

                                                                                                   21   data for distribution of invoices through “Billing and Payment” module. (’730 Patent, FIG. 9 &

                                                                                                   22   Table 1.) A POSITA would understand this to be clearly linked. (Dkt. 101-6 ¶ 588-63.)

                                                                                                   23          “RideApp’s proposed structure directly addresses the function and provides an algorithm

                                                                                                   24   that describes how a general-purpose computer would be able to perform the proposed function,

                                                                                                   25   therefore the claim is definite.” (Dkt. 101-6 at ¶ 65.)

                                                                                                   26                  3.      The Structure Is Sufficient and Clearly Linked to the Functions.
                                                                                                   27          Lyft and its expert deride these extensive algorithms as mere “black boxes” that recite

                                                                                                   28   only a series of inputs and outputs. As with most algorithms, the ʼ730 Patent describes inputs and

                                                                                                        RIDEAPP’S INC.'S REPLY IN SUPPORT OF             -3-              CASE NO. 4:18-CV-07152-JST
                                                                                                        ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 8 of 20



                                                                                                    1   outputs, but then provides step-by-step algorithms that turn inputs into outputs. The “tracking”

                                                                                                    2   algorithm receives inputs (data about the usage, including location and loading) and provides

                                                                                                    3   outputs (data about the usage for distribution of periodic invoices); the messaging necessary for

                                                                                                    4   the system is clearly described. The passenger and driver input personal information for trip

                                                                                                    5   assignment and billing. Table 1 (“Set up Personal Profile as User or Driver”). The system stores

                                                                                                    6   “[d]ata about individuals who have subscribed to the system. These include standard trip

                                                                                                    7   configurations, contact data (cell phone no.), current status (on a vehicle and destination), and

                                                                                                    8   data needed for billing.” (’730 Patent, Table 1 (“Individual Status and Configuration”).) The

                                                                                                    9   vehicle/driver provides inputs in the form of data about position and loading so the system can

                                                                                                   10   ensure the vehicle is ready for usage. (’730 Patent, Table 1 (“Report Position”).) The system

                                                                                                   11   also receives inputs when the passenger engages. (Table 1 (“Update Actual Loading”).)
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                               B.       “a wireless means of on-demand allocation of a passenger to a specific vehicle
                                                                                                                        through the system” (Claims 2(c) & 3(c))
                                                                                                   13
                                                                                                               In addition to the legal fallacies that Lyft pursues elsewhere, Lyft continues to insist that
                                                                                                   14
                                                                                                        “allocation means assignment.” (Dkt. 104 at 10, Dkt. 105-6 at ¶ 152.) The ’730 Patent makes it
                                                                                                   15
                                                                                                        clear that “allocation” and “assignment” are two different things. (Dkt. 105-11 at 31:8-10.) Even
                                                                                                   16
                                                                                                        Lyft’s expert opined that because the patent used different words a POSITA would have assumed
                                                                                                   17
                                                                                                        “assignment” must mean something different than “allocation.” (Dkt. 105-6 at ¶ 188.)
                                                                                                   18
                                                                                                                        1.     “Assigning passengers” is “providing alternative routings.”
                                                                                                   19
                                                                                                               When the Patent explains the “assigning” or “matching” process, it does not use the word
                                                                                                   20
                                                                                                        “allocation.”    Not once.    Instead, the ’730 Patent specifically explains that “assigning
                                                                                                   21
                                                                                                        passengers” is “providing alternative routings.”          (’730 Patent, 7:1-2.)     “In assigning
                                                                                                   22
                                                                                                        passengers, that is, providing alternative routings, the central assigning system interprets
                                                                                                   23
                                                                                                        various data….” ’730 Patent, 7:1-3. “If the trip request contains enough information for the
                                                                                                   24
                                                                                                        system to associate the user with a profile and match the request with available services,” the
                                                                                                   25
                                                                                                        system then “searches the user[‘]s pickup sites identified using the user’s cellular phone number.”
                                                                                                   26
                                                                                                        ’730 Patent, 14:41-51.) “When as passenger requests service, the central assigning system
                                                                                                   27
                                                                                                        immediately assigns the passenger to one or more alternative anticipated routings….” (’730
                                                                                                   28


                                                                                                        RIDEAPP’S INC.'S REPLY IN SUPPORT OF            -4-               CASE NO. 4:18-CV-07152-JST
                                                                                                        ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 9 of 20



                                                                                                    1   Patent, 6:55-58.) “The system will match a user’s request with existing services located at or near

                                                                                                    2   the user’s pickup sites in step 504.6. The system will also determine alternatives to the user’s

                                                                                                    3   request if precise matches cannot be made.” (’730 Patent, 14:49-54.) “Providing alternative

                                                                                                    4   routings” is “assigning passengers.” (’730 Patent, 7:1-2; see also Table 1 (Notify Passenger,

                                                                                                    5   Updates (“The hand held terminal would display trip options in order of likely preference. This

                                                                                                    6   often would be only one as there is an obvious best transit option”)).)

                                                                                                    7                  2.     “Allocation” is a notification from the central processing system to a
                                                                                                                              specific vehicle of a passenger assignment.
                                                                                                    8
                                                                                                               “Allocation” comes after “assignment,” and it focus on “allocating” an assigned
                                                                                                    9
                                                                                                        passenger to a specific vehicle via a notification from the central processing system to a
                                                                                                   10
                                                                                                        specific vehicle. “Once the routes and methods are determined”—e.g., the “assignment”—“the
                                                                                                   11
KASOWITZ BENSON TORRES LLP




                                                                                                        central processing system allocates them….” (’730 Patent, 15:24-26; see also Dkt. 105-11 at
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                        31:13-16 (“assignment happens before the allocation.”). “As trips are assigned, this software
                                                                                                   13
                                                                                                        causes notification of drivers both individually and in-route as to their schedule and passenger
                                                                                                   14
                                                                                                        loading—e.g., “allocation.” (’730 Patent, Table 1 (Monitor Status for Vehicle Assignments).)
                                                                                                   15
                                                                                                        The ’730 Patent explains that communications to vehicles allocate routes. (’730 Patent, 8:3-4.)
                                                                                                   16
                                                                                                        As trips are assigned, the system notifies drivers of their schedule and passenger loadings. (’730
                                                                                                   17
                                                                                                        Patent, Table 1 (Monitor Status for Vehicle Assignments).
                                                                                                   18
                                                                                                                       3.     Lyft incorrectly equates “assignment” with “allocation.”
                                                                                                   19
                                                                                                               Without support, Lyft argues that “the central assigning system can allocate—i.e.,
                                                                                                   20
                                                                                                        assign….” (Dkt. 104 at 10.) The specification that Lyft cites for this proposition fails to support
                                                                                                   21
                                                                                                        Lyft’s argument. (’730 Patent, 7:65-8:5.) While the paragraph does describe “data interpreted
                                                                                                   22
                                                                                                        and evaluated by the central assigning system,” it says nothing about interpreting data “so the
                                                                                                   23
                                                                                                        central assigning system can allocate.” (Dkt. 104 at 10; see also ’730 Patent, 7:65-66.) Instead,
                                                                                                   24
                                                                                                        this section describes the system’s monitoring of passenger and vehicle information to provide
                                                                                                   25
                                                                                                        estimated time of pick up, and updates. (See ’730 Patent, 7:49-59 (the central assigning system
                                                                                                   26
                                                                                                        “systematically monitors each passenger’s and vehicles information, and then communicates to
                                                                                                   27
                                                                                                        the passenger a pickup point (origination) and estimated time of pick up. The scheduling
                                                                                                   28


                                                                                                        RIDEAPP’S INC.'S REPLY IN SUPPORT OF            -5-               CASE NO. 4:18-CV-07152-JST
                                                                                                        ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 10 of 20



                                                                                                    1   processor can inform the passenger of the type of vehicle, the exact destination site (if not fixed

                                                                                                    2   by the request), the expected time of arrival, the cost of the trip (if not fixed and requested as part

                                                                                                    3   of the passenger profile, and the expected time of travel. More than one communication may be

                                                                                                    4   required to update the information….”).)

                                                                                                    5            Likewise, Lyft claims the specification “equates allocation to the process of matching

                                                                                                    6   transit alternatives to passenger preferences,” (Dkt. 104 at 10), but the section cited by Lyft only

                                                                                                    7   discusses various alternative embodiments, none of which equate allocation to assignment. (See

                                                                                                    8   ’730 Patent, 3:56-59.) In Figure 5, the logic flow of a preferred embodiment of the transit system,

                                                                                                    9   the System can determine methods of transportation and routes based on “multiple parameters

                                                                                                   10   received from a passenger alone or in combination with transit parameters.”1 (’730 Patent, 15:2-

                                                                                                   11   6.) Passenger parameters can “include preferred routes, preferred means of transportation,
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   preferred number of additional passengers in shared-ride vehicles, preferred type of vehicle, time
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   of day of travel, duration of travel, and preferred method of payment.” ’730 Patent, 15:9-14.

                                                                                                   14   Once “assignment” has occurred—that is, the system has presented the user with “alternative

                                                                                                   15   routings”—the user may select his/her preferred route (a passenger parameter). (’730 Patent,

                                                                                                   16   6:55-58; 7:1-3; 15:9-14; 15:39-43.)

                                                                                                   17                   4.     The antecedent basis for Claim 3(d)’s “assignment” is “allocation:
                                                                                                                               communication of passenger assignment to a specific vehicle.”
                                                                                                   18
                                                                                                                 Lyft’s antecedent argument fails because “allocation” means “communication of a
                                                                                                   19
                                                                                                        passenger assignment to a specific vehicle”; the antecedent basis for the “assignment” in Claim
                                                                                                   20
                                                                                                        3(d) is found within “allocation”—the “communication of a passenger assignment” in Claim 3(c).
                                                                                                   21
                                                                                                                        5.     The specification clearly links structure to “on-demand allocation of
                                                                                                   22                          a passenger to a specific vehicle through the system.”
                                                                                                   23            Lyft continues to argue that the specification fails to provide an algorithm for how to

                                                                                                   24   “assign” passengers. (Dkt. 104 at 11.) As set forth below, RideApp disagrees but will focus on

                                                                                                   25   the algorithm for “allocation” set forth in the specification.

                                                                                                   26   1
                                                                                                          “Transit parameters” can include vehicle availability, traffic conditions, travel conditions such
                                                                                                   27   as weather conditions, vehicle location, driver availability, vehicle status, driver status, and the
                                                                                                        like.” (’730 Patent, 15:6-9.)
                                                                                                   28


                                                                                                            RIDEAPP’S INC.'S REPLY IN SUPPORT OF          -6-               CASE NO. 4:18-CV-07152-JST
                                                                                                            ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 11 of 20



                                                                                                    1          The specification describes “allocation” as the process of communicating a passenger

                                                                                                    2   assignment to a specific vehicle. (’730 Patent, 8:3-4 (“communications to vehicles to allocate

                                                                                                    3   routes, schedules, and passengers”); 15:24-27 (“[o]nce the routes and methods are determined

                                                                                                    4   [assignment], the central processing system allocates them based on a passenger’s parameters”);

                                                                                                    5   16:6-8 (“In step 516, the central assigning system then notifies vehicles and/or drivers of

                                                                                                    6   passenger assignments.”); Dkt. 101-6 at ¶ 67.)

                                                                                                    7          The specification sets forth structure that clearly links to this function:

                                                                                                    8          (1) system with wireless connectivity (’730 Patent, 5:54-64 (“Then central
                                                                                                               assigning system of the present transit system includes an assembly of digital
                                                                                                    9          computers and communication devices…”); 7:8-11 (“The central assigning system
                                                                                                               can dynamically update the schedule of vehicles…”); Abstract (“digital computers
                                                                                                   10          to provide real-time command and control of passengers and vehicles”));
                                                                                                   11          (2) a scheduling processor at the system (’730 Patent, Table 1 & FIG. 9 (Transit
KASOWITZ BENSON TORRES LLP




                                                                                                               Loading and Configuration & Monitor Status for Vehicle Assignments;
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                               (3) a message from a passenger to the system to request a trip (’730 Patent, Table
                                                                                                   13          1 (Request Shared Trip); and
                                                                                                   14          (4) a message from the system to a specific vehicle that identifies the passenger
                                                                                                               and pick-up location ((’730 Patent, Fig. 9 & Table 1 (Notify Driver
                                                                                                   15          (“Drivers…need to be notified of the exact time and place of pickups”).)
                                                                                                   16                  6.     Even if “assignment” and “allocation” mean the same thing, the
                                                                                                                              specification clearly links to sufficient structure.
                                                                                                   17
                                                                                                               Even if Lyft were correct and “assignment” and “allocation” mean the same thing, the
                                                                                                   18
                                                                                                        structure for “assignment” is provided by the algorithms set forth in Figures 5 and 6, and the
                                                                                                   19
                                                                                                        accompanying text. “Assignment” begins with the trip request (502) and ends when the system
                                                                                                   20
                                                                                                        adds the reservation to vehicle loading (510). (’730 Patent, FIGS. 5&6 and related text; see also
                                                                                                   21
                                                                                                        ’730 Patent, 14:5-17:11; 14:4-5 (“the central assigning system processes the trip request received
                                                                                                   22
                                                                                                        from a passenger…”); 14:29-31 (“the central assigning system access[es] the user’s data by
                                                                                                   23
                                                                                                        accessing the cellular phone number associated with the user.”); 14:41-53; 15:35-41.)
                                                                                                   24
                                                                                                               C.      “a wireless means of informing the passenger of the assignment and updated
                                                                                                   25                  expected arrival time” (Claim 3(d))
                                                                                                   26          Lyft argues that the word assignment in this claim limitation is indefinite because there is

                                                                                                   27   no antecedent. (Dkt. 104 at 12, n. 6.) The claim is definite because the assignment is clearly

                                                                                                   28   related to the assignment of a vehicle to a passenger. Although the assignment process is not a

                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF            -7-               CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 12 of 20



                                                                                                    1   function of this claim, FIG. 9 and Table 1’s Find Best Trip module makes clear what “the

                                                                                                    2   assignment” refers to, stating it “[s]olves the trip assignment task based on available vehicles,

                                                                                                    3   their schedules, and their passenger loadings.” (’730 Patent, Table 1.) If the user does confirm

                                                                                                    4   the trip, the system adds a reservation under for that user in step 510 to the vehicle. The system

                                                                                                    5   in step 512 then updates the pickup times for that reservations as it dynamically updates with new

                                                                                                    6   vehicle and passenger information.” (’730 Patent, 15:39-43; see also 17:43-53.)

                                                                                                    7           Contrary to Lyft’s assertion, the specification discloses sufficient structure linked to this

                                                                                                    8   function, as disclosed in the Opening Brief and the Yen declaration. The “Notify Passenger,

                                                                                                    9   Updates” module of FIG. 9 and Table 1 states in its name that it notifies the passenger and

                                                                                                   10   provides updates. While the Find Best Trip module solves the “trip assignment task,” the

                                                                                                   11   matching process for trip assignment is not a claimed function. However, as RideApp noted and
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   Lyft’s expert recognized, the specification includes additional support for “informing the
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   passenger of the assignment.” For example, the specification states:

                                                                                                   14           The scheduling processor of the central assigning system systematically monitors
                                                                                                                each passenger’s and vehicle’s information, and then communicates to the
                                                                                                   15           passenger a pickup point (origination site) and estimated or exact time of pick
                                                                                                                up. The scheduling processor can further inform the passenger of the type of
                                                                                                   16           vehicle, the exact destination site (if not fixed by the request), the expected
                                                                                                                time of arrival, . . . and the expected total time of travel. More than one
                                                                                                   17           communication may be required to update information, particularly the exact time
                                                                                                                of trip origination.
                                                                                                   18
                                                                                                        ’730 Patent, 7:47-58 (emphasis added).
                                                                                                   19
                                                                                                                The PTAB recently held that with respect to a patent claim reciting “a mobile station
                                                                                                   20
                                                                                                        comprising an arrangement for reactivating a link with the first base station,” that the specification
                                                                                                   21
                                                                                                        disclosed a mobile station that “can reactivate the link to old base station BS1 by sending a simple
                                                                                                   22
                                                                                                        message.” HTC Corp., 2017 WL 4805583, at *2. The PTAB held that “the specific ‘algorithm’
                                                                                                   23
                                                                                                        disclosed in the Specification…is the step of ‘sending a message.’”. Id. The PTAB also held
                                                                                                   24
                                                                                                        that:
                                                                                                   25
                                                                                                                [O]ne of skill in the art would have understood that ‘informing’ a controller of a
                                                                                                   26           desire to reactivate a link (and resultant reactivation of the link) would have
                                                                                                                encompassed ‘sending a message’ to convey that desire. We determine that
                                                                                                   27           ‘sending a message’ is a generally understood and widely accepted method of
                                                                                                                ‘informing’ or communicating, in general – particularly among those of skill in the
                                                                                                   28           art who are of ordinary creativity and who are not automatons.”

                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF             -8-               CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 13 of 20



                                                                                                    1   Id. (citing KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Similarly here, the ’730

                                                                                                    2   Patent discloses sufficient structure for an algorithm to inform the passenger of the assignment

                                                                                                    3   because all that is required is “sending a [simple] message” – a “widely accepted method of

                                                                                                    4   ‘informing’” that would have been easily recognized by a POSITA. Id. The first function –

                                                                                                    5   informing the passenger of the assignment – simply requires a message to be sent.

                                                                                                    6          Regarding the second function of this claim term – informing the passenger of the

                                                                                                    7   expected time at which the vehicle and passenger will meet, including updates to the arrival time

                                                                                                    8   – the specification provides ample structure linked to this function. As noted above, the System

                                                                                                    9   notifies the passenger of the expected pick-up time when it sends the assignment message. (’730

                                                                                                   10   Patent, 7:47-58, Table 1 (Notify Passenger, Updates).) After the initial notification of the

                                                                                                   11   assignment and the estimated pick-up time, the system continues to monitor the vehicle’s location
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   and projected future location. (’730 Patent, Table 1 (Monitor Status for Vehicle Assignments;
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   see also Report Position), 7:47-58; Dkt. 105-11 at 67:2-12.) The system monitors the vehicle’s

                                                                                                   14   current location and projected future location, therefore it is able to determine velocity by storing

                                                                                                   15   the time stamps of the location fixes and calculate the estimated time for pick up. (Id.; Dkt. 105-

                                                                                                   16   11 at 67:12-69:19.)    The system then sends update messages. (’730 Patent, Table 1 (Notify

                                                                                                   17   Passenger, Updates, Find Best Trip), 15:39-51, 15:66-16:2; Dkt. 105-11 at 70:3-12.) Thus, the

                                                                                                   18   specification discloses sufficient structure.

                                                                                                   19          D.      “a wireless means of detecting the proximity of the passenger and alerting
                                                                                                                       the passenger of the proximity of the vehicle” (Claim 6(c))
                                                                                                   20
                                                                                                               Lyft argues that the first part of this claim – “detecting the proximity of the passenger” –
                                                                                                   21
                                                                                                        is indefinite because it lacks any antecedent basis and because the passenger must be proximate
                                                                                                   22
                                                                                                        to something not specified. (Dkt. 104 at 16.) To the contrary, the claim clearly refers to proximity
                                                                                                   23
                                                                                                        between passenger and vehicle and a message alerting the passenger to that distance. (’730
                                                                                                   24
                                                                                                        Patent, 17:6-8, 17:46-51.) A POSITA would easily understand that the term proximity relates to
                                                                                                   25
                                                                                                        the distance between the vehicle and passenger because, as the Supreme Court noted, “[a] person
                                                                                                   26
                                                                                                        of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421.
                                                                                                   27

                                                                                                   28


                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF            -9-               CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 14 of 20



                                                                                                    1          Moreover, the structure for the first function of this claim term is also definite. The multi-

                                                                                                    2   step algorithm for detecting proximity is accomplished as the vehicle’s location is monitored and

                                                                                                    3   stored in the system. (’730 Patent, Table 1 (Report Position, Transit Loading and Configuration,

                                                                                                    4   Monitor Status for Vehicle Assignments); Dkt. 105-11 at 53:7-61:17.) The passenger’s location

                                                                                                    5   is similarly monitored and stored. (’730 Patent, Table 1 (Request Shared Trip).) As RideApp’s

                                                                                                    6   expert, David Yen, testified, the calculation of proximity from two coordinates (vehicle location

                                                                                                    7   and passenger location) is as simple as applying the Pythagorean theorem (disclosed in the sixth

                                                                                                    8   century B.C.E.), which can be determined by any high school student, much less a POSITA. (Dkt.

                                                                                                    9   105-11 at 61:18-25.)    The Federal Circuit has held that where the specification discloses

                                                                                                   10   everything that is needed to perform a function except a mathematical calculation known to those

                                                                                                   11   skilled in the art, then the disclosure is sufficient. In re Dossel, 115 F.3d 942, 946 (Fed. Cir.
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   1997); see also AllVoice Computing, 504 F.3d at 1245 (“In software cases . . . algorithms in the
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   specification need only disclose adequate defining structure to render the bounds of the claim

                                                                                                   14   understandable to one of ordinary skill in the art.”) A POSITA would easily have been able to

                                                                                                   15   understand that the structure disclosed that when given two geographical coordinates, the distance

                                                                                                   16   between them could be calculated.

                                                                                                   17          The Patent discloses structure for the second function – alerting the passenger of the

                                                                                                   18   proximity of the vehicle. (’730 Patent, Table 1 (Signal Vehicle of Presence); Dkt. 105-11 at

                                                                                                   19   60:12-61:17.) As the proximity has already been detected, this function consists simply of a

                                                                                                   20   message to the passenger stating that proximity. The “Signal Vehicle of Presence” module of

                                                                                                   21   FIG. 9 and Table 1 states that “the passenger is automatically notified of proximity of vehicle.”

                                                                                                   22   Id. As discussed supra at 8, sending a message is a “widely accepted method of ‘informing’ or

                                                                                                   23   communicating” that can constitute an algorithm recognized by “those of skill in the art who are

                                                                                                   24   of ordinary creativity.” HTC Corp., 2017 WL 4805583, at *2 (citing KSR, 550 U.S. at 421).

                                                                                                   25          E.      The Term “Periodic” Should be Construed Consistently Throughout the
                                                                                                                       Patent and Consistent with its Plain and Ordinary Meaning.
                                                                                                   26
                                                                                                               Lyft argues for a narrow construction of “periodic” that limits the claim term to events
                                                                                                   27
                                                                                                        occurring only at “regular intervals of time” and “independent of when a trip or segment of a trip
                                                                                                   28


                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF           - 10 -             CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 15 of 20



                                                                                                    1   is made.” Before a claim term is given a meaning different from its plain and ordinary meaning,

                                                                                                    2   the intrinsic record must evidence a clear intent by the patentee to deviate from the customary

                                                                                                    3   meaning. Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

                                                                                                    4   The intrinsic record of the ’730 Patent does not show any such intent and Lyft does not explain

                                                                                                    5   why a departure from the plain and ordinary meaning is warranted.

                                                                                                    6          Regarding the first part of Lyft’s proffered construction, Lyft is half right. The ’730 Patent

                                                                                                    7   contemplates periodic occurrences at regular or irregular intervals. The ’730 Patent explains that

                                                                                                    8   a passenger can be presented with a bill “at a designated date,” which can be regular (“perhaps

                                                                                                    9   monthly”) or irregular (“at a designated date” or “as the event occurs”). (’730 Patent, 5:44-45,

                                                                                                   10   16:30-33, 18:43-45.)     Lyft omits from its analysis the portions of the specification that

                                                                                                   11   contemplate irregularly distributed billing (see, e.g., ’730 Patent, 18:55-57 (distinguishing
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   between “monthly” and “periodic” billing practices)) and instead myopically focuses on the
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   portions that contemplate billing at regular intervals to improperly limit the claim term. The

                                                                                                   14   Federal Circuit repeatedly warns against confining the claims of a patent to specific embodiments

                                                                                                   15   described in the specification. Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005).

                                                                                                   16          The ’730 Patent contemplates periodic occurrences at irregular intervals. (See ’730 Patent,

                                                                                                   17   1:39-40 (referring to pollutants “periodically” washed away—not at regular intervals but from

                                                                                                   18   time to time upon occurrence of an event), 14:21-25 (periodic occurrences can change in

                                                                                                   19   frequency depending on circumstances), Table 1, Report Position (same); Table 1, Report Car

                                                                                                   20   Position and Use (same).) “Periodic” should be construed to accommodate the regular and

                                                                                                   21   irregular occurrences contemplated by the ’730 Patent. Acromed Corp. v. Sofamor Danek Grp.,

                                                                                                   22   Inc., 253 F.3d 1371, 1382 (Fed. Cir. 2001) (claim terms require a meaning broad enough to

                                                                                                   23   include the usages in the specification).

                                                                                                   24          Lyft’s own expert, Dr. Williams, opined that periodically “can include various frequency

                                                                                                   25   and duration options, such as sending a message only once or resending it every two hours for a

                                                                                                   26   week.” (Ex. B, Google LLC v. AGIS Software Dev. LLC, Case IPR2018-01079, Ex. 2007

                                                                                                   27   (P.T.A.B. Mar. 29, 2019) (“Williams Tr.”) at 96:13-16.) The key part of “periodic” is the word

                                                                                                   28   “period,” referring to a period of time after which an event occurs. (See, e.g., Ex. B (Williams

                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF           - 11 -             CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 16 of 20



                                                                                                    1   Tr.) at 69:6-9 (“[T]he periodic element [is] a certain period of time, presumably configurable to

                                                                                                    2   reflect . . . a reasonable amount of time . . . in the circumstance.”).) Lyft’s claim that RideApp’s

                                                                                                    3   proposed construction would “write the word periodic out of the claim limitation” fundamentally

                                                                                                    4   misunderstands the word “periodic,” which only requires recurrence after a period of time, which

                                                                                                    5   can be regular or not. Lyft’s own extrinsic evidence supports this.2 (Dkt. 105-8 at 5 (defining

                                                                                                    6   periodic as “a series of repeated . . . processes”); Dkt. 105-9 at 4 (“recurrent”).)

                                                                                                    7            Lyft’s proffered construction that periodic events occur “independent of when a trip or

                                                                                                    8   segment of a trip is made” should be categorically rejected.3 This phrase has no relationship to

                                                                                                    9   the term “periodic” and is completely outside the scope of the plain and ordinary meaning of the

                                                                                                   10   term.    Lyft asserts its construction is warranted because “the invention offers the ‘great

                                                                                                   11   convenience’ of not paying each time a trip is taken.” Lyft omits a key phrase: “It is a great
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   convenience not to need to make payment by cash, tokens, or credit cards each time a trip or
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   segment of trip is made.” (’730 Patent, 5:42-44 (emphasis added).) This convenience can be

                                                                                                   14   achieved through billing on a per-ride basis or otherwise. (’730 Patent, 18:43-45.)

                                                                                                   15            F.     “unified billing” (preamble only)
                                                                                                   16            The preamble does not limit the claims. Georgetown Rail Equip. Co. v. Holland L.P., 867

                                                                                                   17   F.3d 1229, 1236 (Fed. Cir. 2017). This preamble is not “necessary to give life” to the claim.

                                                                                                   18   Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002).

                                                                                                   19            Lyft argues the preamble is limiting because the phrase “unified billing” recites additional

                                                                                                   20   structure or steps. An examination of the claims shows this not to be the case. The preamble—

                                                                                                   21   “[a]n automated system for providing unified billing for passenger transport”—only states the

                                                                                                   22   purpose of the claimed automated system. See Acceleration Bay, LLC v. Activision Blizzard Inc.,

                                                                                                   23   908 F.3d 765, 771 (Fed. Cir. 2018) (affirming that “a computer network for providing an

                                                                                                   24
                                                                                                        2
                                                                                                   25     Other extrinsic evidence supports periodic encompassing regular or irregular intervals. See,
                                                                                                        e.g., Ex. C, (defining periodic to include events “occurring at regular intervals” and “recurring
                                                                                                   26   irregularly”). “If more than one dictionary definition is consistent with the use of the words in
                                                                                                        the intrinsic record, the claim terms may be construed to encompass all such consistent
                                                                                                   27   meanings.” Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1203 (Fed. Cir. 2002)).
                                                                                                        3
                                                                                                          Lyft also claims that “the Parties do not appear to dispute that the claimed periodic invoices are
                                                                                                   28   sent independent of when a trip is made.” This is not true. RideApp has asserted the contrary.

                                                                                                            RIDEAPP’S INC.'S REPLY IN SUPPORT OF         - 12 -             CASE NO. 4:18-CV-07152-JST
                                                                                                            ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 17 of 20



                                                                                                    1   information delivery service” is non-limiting because it “simply provide[s] an intended use for

                                                                                                    2   what is otherwise a claim for a network”). Further, the body of the claims recite limitations related

                                                                                                    3   to billing. For example, claim 1 recites an “automatic means of billing for the use of the vehicle.”

                                                                                                    4   Lyft claims this does not count because claim 1 is not asserted; that is irrelevant. Moreover, other

                                                                                                    5   asserted claims recite limitations related to invoicing. See Georgetown Rail Equip., 867 F.3d at

                                                                                                    6   1238 (finding that the phrase “mounted on a vehicle for movement along the railroad track” was

                                                                                                    7   not limiting because the claim body, standing alone, described a “structurally complete” system).

                                                                                                    8            Lyft’s argument for a construction other than the plain and ordinary meaning of the term

                                                                                                    9   is also unavailing. First, Lyft’s proposed construction would exclude disclosed examples in the

                                                                                                   10   specification. Lyft asserts this is not the case without explaining how that is so. For example,

                                                                                                   11   presenting “an aggregation of the trips of a user in one bill statement” cannot accommodate the
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   diverse methods of billing provided in the specification, including “charg[ing] trips taken as the
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   event occurs.”     (’730 Patent, 18:44.)     A “claim interpretation that excludes a preferred

                                                                                                   14   embodiment from the scope of the claim is rarely, if ever, correct.” See Verizon Servs. Corp. v.

                                                                                                   15   Vonage Holdings Corp., 503 F.3d 1295, 1305 (Fed. Cir. 2007).

                                                                                                   16            Lyft’s construction also improperly imports limitations from the specification into the

                                                                                                   17   claims. Lyft’s construction requiring “an aggregation of the trips of a user in one bill statement”

                                                                                                   18   reads “aggregation” into the claims, which does not appear in the claim language.4 An individual

                                                                                                   19   trip cannot be aggregated. Even Lyft’s extrinsic evidence supports this.

                                                                                                   20            G.     “wireless communication between passengers, vehicles, and the system”
                                                                                                                        (Claims 2(b), 3(b), & 6(b)
                                                                                                   21
                                                                                                                 Lyft’s primary argument to support adding the word “directly” to each side of the three-
                                                                                                   22
                                                                                                        way communication triangle of this claim term is that RideApp made a prosecution disclaimer in
                                                                                                   23
                                                                                                        its Preliminary Response to Lyft’s IPR Petition. (Dkt. 104 at 23-24.) This is simply untrue.
                                                                                                   24

                                                                                                   25
                                                                                                        4
                                                                                                          Lyft asserts that “there is no dispute aggregation of trips occurs.” (Dkt. 104 at 21.) This is not
                                                                                                   26   correct. Lyft’s confusion appears to stem from Lyft’s interchanging “aggregating”—which does
                                                                                                        not appear in the claim language—with the claim term “unified.” (See Dkt. 104 at 21-22).
                                                                                                   27   RideApp’s position is that the plain meaning of “unified” is “brought together as one” and refers
                                                                                                        to the bringing together of the billing for passenger transport with the automated system. It does
                                                                                                   28   not require an aggregation of trips.

                                                                                                            RIDEAPP’S INC.'S REPLY IN SUPPORT OF        - 13 -             CASE NO. 4:18-CV-07152-JST
                                                                                                            ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 18 of 20



                                                                                                    1   There were only preliminary claim constructions—without detailed briefing—in Lyft’s IPR

                                                                                                    2   before the PTAB denied institution. Neither RideApp nor Lyft proposed a construction of this

                                                                                                    3   term during the limited PTAB briefing. While RideApp did refer to “direct” communication

                                                                                                    4   between the passenger and the vehicle/driver, that use was in the colloquial sense of requiring

                                                                                                    5   that there be some communication between them—a feature entirely lacking in the prior art cited

                                                                                                    6   by Lyft. (Dkt. 104 at 23-24; Dkt. 105-10 at 34, 52; Dkt. 105-7 at 28.) RideApp’s statements to

                                                                                                    7   the PTAB emphasized the absence of this feature in the prior art; they did not disclaim

                                                                                                    8   functionality of the ’730 Patent’s claims. The case upon which Lyft relies for its disclaimer

                                                                                                    9   argument, Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353 (Fed. Cir. 2017), notes that in an IPR

                                                                                                   10   response a “patent owner can define claim terms and otherwise make representations about claim

                                                                                                   11   scope to avoid prior art for the purposes of either demonstrating that there is not a reasonable
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   likelihood that the claims are unpatentable on the asserted grounds.” Id. at 1362. Indeed, there
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   was no reason for RideApp to disclaim “indirect” communication because Lyft’s prior art lacked

                                                                                                   14   any functionality for communications between passenger and vehicle/driver.

                                                                                                   15          Lyft next attempts to limit communications between passenger and vehicle/driver to only

                                                                                                   16   communications directly with vehicles, while ignoring that the ’730 Patent often uses drivers and

                                                                                                   17   vehicles interchangeably when discussing communications with them in its specification. (’730

                                                                                                   18   Patent, 12:13-39.)

                                                                                                   19          H.      “proximity”
                                                                                                   20          Lyft argues that “proximity” should be construed to mean “nearness in space or time.”

                                                                                                   21   Lyft’s primary support for this construction is extrinsic evidence. Lyft improperly picks and

                                                                                                   22   chooses some definitions and ignores others. (See Dkts. 105-8 & 105-9 (providing definitions of

                                                                                                   23   proximity with no reference to time).) Even the definitions Lyft cites indicate that the type of

                                                                                                   24   closeness denoted by proximity is dependent upon context. (See Dkt. 105-9 (“nearness in space,

                                                                                                   25   time, etc.”) (emphasis added).) Second, Lyft’s bypassing the intrinsic record for extrinsic

                                                                                                   26   evidence is improper because “[u]nless the inventor intended a term to cover more than the

                                                                                                   27   ordinary and customary meaning revealed by the context of the intrinsic record, it is improper to

                                                                                                   28


                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF          - 14 -            CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 19 of 20



                                                                                                    1   read the term to encompass a broader definition….” Power Integrations, Inc. v. Fairchild

                                                                                                    2   Semiconductor Int’l, Inc., 711 F.3d 1348, 1362 (Fed. Cir. 2013) (emphasis in original).

                                                                                                    3            RideApp sets forth ample evidence—which Lyft does not refute—that the intrinsic record

                                                                                                    4   shows proximity means distance. See Dkts. 101, 101-6 at ¶¶ 107-112. Even Lyft’s IPR expert,

                                                                                                    5   Dr. Rosenberg, seemed to recognize that “proximity” relates to distance.5

                                                                                                    6            Lyft claims the ’730 Patent does not tie proximity to either time or distance but this is not

                                                                                                    7   true. Each instance of the ’730 Patent’s discussion of proximity contemplates geographical

                                                                                                    8   distance. (See ’730 Patent, 17:49-50; Table 1 (Signal Vehicle of Presence) (“When approaching

                                                                                                    9   the transit vehicle (or station in the case of rail) the hand held terminal would notify the vehicle

                                                                                                   10   that the particular passenger was present . . . . [T]he passenger is automatically notified of

                                                                                                   11   proximity of vehicle.”); see also Dkt. 105-11 at 61:3-7 (“Q: [I]f I am a person of ordinary skill in
KASOWITZ BENSON TORRES LLP

                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12   the art and I’m trying to detect when a passenger is within a certain proximity of the vehicle, what
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                   13   does that mean? A. Distance.”).) Lyft also argues that proximity should encompass time and

                                                                                                   14   space because the specification mentions notifications based on time. But as Lyft acknowledges,

                                                                                                   15   the cited passage is not discussing proximity. That further supports construing proximity to mean

                                                                                                   16   distance and geographical closeness because when the ’730 Patent refers to time, it says so.

                                                                                                   17   III.     CONCLUSION

                                                                                                   18            For the foregoing reasons, the Court should find the ’730 Patent’s claims definite and

                                                                                                   19   adopt the claim constructions proposed by RideApp.

                                                                                                   20

                                                                                                   21

                                                                                                   22

                                                                                                   23   5
                                                                                                          Dr. Rosenberg stated: “A POSA would have recognized that a common understanding of the
                                                                                                   24   term proximity includes a nearness of two referenced objects. The usage of the term within the
                                                                                                        ’730 Patent claims and the discussion of related concepts in the specification supports this
                                                                                                   25   understanding. For example, the ’730 Patent states that the central assigning system “provides
                                                                                                        the verification code of the passenger/renter so that when the passenger/renter is in proximity to
                                                                                                   26   the vehicle, the doors can be unlocked by pressing a key on the passenger’s cell phone. . . . .
                                                                                                        When approaching the transit vehicle…the hand held terminal would notify the vehicle that the
                                                                                                   27   particular passenger was present and intended to board . . . . Correspondingly, the passenger is
                                                                                                        automatically notified of proximity of the vehicle.” See Ex. D (Lyft, Inc. v. RideApp, Inc., Case
                                                                                                   28   IPR2019-00671, Ex. 1003 (P.T.A.B. Feb. 12, 2019) (“Rosenberg Decl.”) at ¶ 113) (emphasis
                                                                                                        added).

                                                                                                            RIDEAPP’S INC.'S REPLY IN SUPPORT OF          - 15 -            CASE NO. 4:18-CV-07152-JST
                                                                                                            ITS OPENING CLAIM CONSTRUCTION BRIEF
                                                                                                        Case 4:18-cv-07152-JST Document 107 Filed 09/24/19 Page 20 of 20



                                                                                                    1    Dated: September 24, 2019              /s/ Jeffrey J. Toney__________
                                                                                                                                                Jeffrey J. Toney (pro hac vice)
                                                                                                    2                                           Ralph E. Gaskins (pro hac vice)
                                                                                                                                                Jackie L. Toney (pro hac vice)
                                                                                                    3                                           Paul G. Williams (pro hac vice)
                                                                                                                                                Hala S. Mourad (pro hac vice)
                                                                                                    4                                           KASOWITZ BENSON TORRES LLP
                                                                                                                                                1349 West Peachtree Street, N.W., Suite 1500
                                                                                                    5                                           Atlanta, Georgia 30309
                                                                                                                                                Telephone: (404) 260-6080
                                                                                                    6                                           Facsimile: (404) 260-6081
                                                                                                                                                jtoney@kasowitz.com
                                                                                                    7                                           rgaskins@kasowitz.com
                                                                                                                                                jatoney@kasowitz.com
                                                                                                    8                                           pwilliams@kasowitz.com
                                                                                                                                                hmourad@kasowitz.com
                                                                                                    9

                                                                                                   10                                           Lyn R. Agre (SBN 178218)
                                                                                                                                                Margaret A. Ziemianek (SBN233418)
                                                                                                   11                                           KASOWITZ BENSON TORRES LLP
KASOWITZ BENSON TORRES LLP




                                                                                                                                                101 California Street, Suite 3000
                                                                 SAN FRANCISCO, CALIFORNIA 94111




                                                                                                   12
                             101 CALIFORNIA STREET, SUITE 3000




                                                                                                                                                San Francisco, California 94111
                                                                                                                                                Telephone: (415) 421-6140
                                                                                                   13                                           Facsimile: (415) 398-5030
                                                                                                                                                lagre@kasowitz.com
                                                                                                   14                                           mziemianek@kasowitz.com
                                                                                                   15                                           Attorneys for Plaintiff RideApp, Inc.
                                                                                                   16

                                                                                                   17

                                                                                                   18

                                                                                                   19

                                                                                                   20

                                                                                                   21

                                                                                                   22

                                                                                                   23

                                                                                                   24

                                                                                                   25

                                                                                                   26

                                                                                                   27

                                                                                                   28


                                                                                                         RIDEAPP’S INC.'S REPLY IN SUPPORT OF     - 16 -            CASE NO. 4:18-CV-07152-JST
                                                                                                         ITS OPENING CLAIM CONSTRUCTION BRIEF
